Citation Nr: 1821369	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-41 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent prior to August 11, 2015, for a left knee disability.  

2.  Entitlement to an evaluation greater than 10 percent prior to December 7, 2016, for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge during a January 2018 videoconference hearing; a transcript is of record.  At that hearing it was noted that the only issues on appeal were entitlement to knee ratings in excess of 10 percent prior to the knee replacement surgeries.  The Veteran indicated that he was satisfied with the currently assigned 30 percent ratings, and objected only to the rating prior to the knee replacement surgeries.  The issues have been so characterized on the title page.

While this appeal was being developed a TDIU claim was developed.  A recent rating action noted that the issue was now moot as a 100 percent rating had been assigned.  There has been no disagreement with that action and that matter was not addressed in the appeal concerning the knees.  Thus it is not before the Board.

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Before August 11, 2015, the left knee disability was manifested by pain, pain on motion, fatigability, flare-ups that affect physical activities such as standing and walking, and arthritis shown by x-ray findings, but limitation of flexion or extension, ankylosis, recurrent subluxation, and lateral instability are not shown.  He did have crepitus on motion and findings more nearly approximate those of dislocated semilunar cartilage with frequent episodes of locking, pain and joint effusion.

2.  Before December 7, 2016, the right knee disability was manifested by pain, pain on motion, fatigability, flare-ups that affect physical activities such as standing and walking, and arthritis shown by x-ray findings; but limitation of flexion or extension, ankylosis, recurrent subluxation, and lateral instability are not shown.  He did have crepitus on motion and findings more nearly approximate those of dislocated semilunar cartilage with frequent episodes of locking, pain and joint effusion.


CONCLUSION OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, before August 11, 2015, the criteria for a disability rating of 20 percent, but no higher, for the left knee disability are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5258, 5260, 5261, 5262 (2017).

2.  With resolution of reasonable doubt in the Veteran's favor, before December 7, 2016, the criteria for a disability rating of 20 percent, but no higher, for the right knee disability are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5258, 5260, 5261, 5262 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks increased evaluations for his knee disabilities.  In April 2014, the RO issued a letter which advised the Veteran of development of evidence.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA and identified private clinical records are obtained and associated with the electronic claims file. The Veteran has been afforded VA examinations.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

The Veteran seeks higher evaluation for his bilateral knee disabilities prior to his knee replacement surgeries.  The initial ratings of 10 percent for those disabilities were assigned in the September 2010 rating decision, based on painful motion.  The Veteran filed a claim for increased ratings on April 9, 2014.   

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  

Knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5256 -5263.  Those multiple DCs evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  Under DC 5260, a noncompensable rating is assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260

Under DC 5261, a noncompensable rating is assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

In the August 2011 VA examination, the Veteran reported the following symptoms:  weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, pain and grinds, and pops.  He experienced flare-up one time per day and lasting for 24 hours each time.  He rated the severity as 6 out of 10.  Flare-up was noted to be precipitated by physical activity, walking, driving, and turning.  The examiner observed a normal gait in walking.  The Veteran was wearing a brace on the left knee to aid ambulation, but he did not require crutches, cane, corrective shoes, wheeler, a prosthesis, or walker.  The initial range of motion (ROM) testing was conducted and the results are summarized below:  

Movement
Right


Left



Initial ROM
Repetitive ROM
Additional degree?  
Initial ROM
Repetitive ROM
Additional degree? 
Flexion [0-140]
140
140
No
140
140
No
Extension [0] 
0
0
No
0
0
No
Pain started on the left knee during flexion at 70 degrees.  

On both knees, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test are all within normal limits for both knees.  The X rays were taken and they showed degenerative arthritis changes for both knees.  The subjective factors were pain for both knees.  The exam finding for the right knee was tenderness, whereas the findings for the left knee were tenderness, crepitus, and painful range of motion.  The effect of the condition on the Veteran's daily activity was limited walking distances. 

In a November 2011 VA orthopedic visit, the Veteran reported that the bilateral knee pain had drastically gotten worse in the last year, right worse than left.  He was having some occasional popping, but no catching or locking.  He also had some intermittent swelling of mainly the right knee.  The medical professional found that the Veteran had a mild effusion to the right knee, but no effusion to the left knee and had full ROM of both knees.  X-rays showed stage IV osteoarthritis in both knees.  

In the June 2014 VA examination, the Veteran reported flare-up impacted his ability to stand, squat, climb, and walk for a long distance.  The initial ROM testing was conducted and the results are summarized as follow: 

Movement
Right


Left



Initial ROM
Repetitive ROM
Additional degree?  
Initial ROM
Repetitive ROM
Additional degree? 
Flexion [0-140]
90
90
No
90
90
No
Extension [0] 
0
0
No
0
0
No

Pain started at 70 degrees for both knees during flexion, and no objective evidence of painful motion was observed for both knees during extension.  Although there was no additional degree loss in ROM upon repetitive use, the Veteran had functional loss such as less movement than normal, excess fatigability, pain on movement, disturbance of locomotion on both knees.  Both knees had tenderness or pain to palpation.  Muscle strength testing was normal.  Joint stability tests were normal for both knees.  No patellar subluxation or dislocation was observed for both knees.  The Veteran had no meniscus (semilunar cartilage) condition.  The Veteran regularly used braces for pain.  The impact of the knee/lower leg conditions on his ability to work was limited prolonged standing, sitting, squatting, or walking distances.  

In an August 2014 VA orthopedic consultation, the Veteran reported that his knees might buckle when he was standing.  It was determined that there was no actual locking and the Veteran had patellar crepitus with positive grind.  The Veteran indicated that he would try steroid injections, rather than surgery.  

In a December 2014 VA orthopedic consultation, the Veteran received his quarterly cortisone injections for his bilateral knees.  He stated that he was getting nearly 3 months relief from these and would like to continue this treatment.  

In a June 2015 VA orthopedic consultation, the Veteran received a Synvisc injection for his right knee.  The Veteran reported that he got a cortisone injection 6 weeks ago in the left knee, which turned out not as good as he wanted, and thus, he wanted to try Synvisc on his right knee.  

In August 2015, the Veteran underwent total knee replacement surgery on his left knee.  

In July 2016, the Veteran had a private physical therapy initial examination.  The initial ROM for the right knee was 115 degree for flexion and within functional limits for extension.  His left knee was not tested.  

In a September 2016 VA primary care visit, the Veteran reported right knee pain and discussed about his upcoming pre-operation appointment in October 2016. 

In the November 2016 VA examination, the Veteran reported that flare-ups occurred as intense pain upon prolonged standing, walking, or any kind of activity, but he did not report having any functional impairment of the joint.  The initial ROM testing was conducted and the results are summarized as follow:  

Movement
Right


Left



Initial ROM
Repetitive ROM
Additional degree?  
Initial ROM
Repetitive ROM
Additional degree? 
Flexion [0-140]
140
140
No
140
140
No
Extension [0] 
0
0
No
0
0
No

For both knees, the Veteran experienced pain during flexion, but there was no objective evidence of localized tenderness or pain on palpation of the joints.  There was no evidence of pain with weight bearing, but there was objective evidence of crepitus.  The muscle strength testing was normal for both knees.  No ankylosis was observed for either knee.  Joint stability tests were normal for both knees.  The Veteran had no meniscus condition.  The examiner rated the residuals of the Veteran's total left knee joint replacement in 2015 as intermediate degrees of residual weakness, pain, or limitation of motion.  The Veteran constantly used braces.  It was noted that the impact of his knee disabilities to perform was the pain associated with prolonged activities such as standing and walking.  The examiner found no evidence of pain when joints were used in non-weight bearing, and the passive ROM was normal.  There was evidence of mild pain on passive ROM to the right knee.  

In December 2016, the Veteran underwent the total knee replacement surgery for his right knee.  

 (1)  Left Knee 

After evaluating the evidence of record, the Board finds that, resolving reasonable doubt in the Veteran's favor, an evaluation of 20 percent rating, but no higher, is warranted prior to August 11, 2015.  This is based on the conclusion that findings at that time more nearly approximate those for dislocation of the semilunar cartilage with locking, pain and effusion into the joint under Code 5258.  This includes consideration of painful motion, and replaces the 10 percent rating for limitation of motion.  A higher rating is not in order. 

First, in all examinations, minimal loss in ROM of the Veteran's left knee was observed.  The flexion of the left leg is greater than 60 degrees and the extension of left leg is 0 degree. Thus, under DC 5260 and 5261, a compensable rating is not warranted.  

Second, the medical evidence indicates that the Veteran does not have any other conditions that could be qualified for consideration under other DC, to include 5256, 5257, 5259, 5256, and 5263 throughout the appeal period.  

Third, the Board finds that the Veteran's left knee was found to have functional loss due to pain in the June 2014 VA examination and thus, his left knee disability warrants a 20 percent evaluation prior to August 11, 2015 under 38 C.F.R. §§ 4.40, 4.45, 4.59.  There is no basis for a higher rating for that time.  There is no evidence compensable limitation of motion, or instability.  

(2)  Right Knee

After evaluating the evidence of record, the Board finds that, resolving reasonable doubt in the Veteran's favor, an evaluation of 20 percent rating, but no higher, is warranted prior to December 7, 2016.  This is based on the conclusion that findings at that time more nearly approximate those for dislocation of the semilunar cartilage with locking, pain and effusion into the joint under Code 5258.  This includes consideration of painful motion, and replaces the 10 percent rating for limitation of motion.  A higher rating is not in order.

First, in all examinations, minimal loss in ROM of the Veteran's right knee was observed.  The Board notes that some of the ROM testing results indicate that the Veteran's right knee had more limited ROM than his left knee.  However, the flexion of the right leg is still greater than 60 degrees and the extension of right leg is 0 degree.  Thus, under DC 5260 and 5261, a compensable rating is not warranted.  

Second, the medical evidence indicates that the Veteran does not have any other conditions that could be qualified for consideration under other DC, to include 5256, 5257, 5259, 5256, and 5263 throughout the appeal period.  

Third, the Board finds that the Veteran's right knee was found to have functional loss due to pain in the June 2014 VA examination and thus, his right knee disability warrants a 20 percent evaluation, but no more, prior to December 7, 2016 under 38 C.F.R. §§ 4.40, 4.45, 4.59.  There is no basis for a higher rating for that time.  There is no evidence of compensable limitation of motion, or instability.  



ORDER

Entitlement to an evaluation of 20 percent disabling, but no higher, for a left knee disability before August 11, 2015, is granted subject to the law and regulations governing the award of monetary benefits. 

Entitlement to an evaluation of 20 percent disabling, but no higher, before December 7, 2016, is granted subject to the law and regulations governing the award of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


